
	

113 HR 1730 IH: Cell Phone Theft Prevention Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1730
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Engel (for
			 himself and Ms. Norton) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to prohibit
		  mobile service providers from providing service on mobile devices that have
		  been reported stolen, to require such providers to give consumers the ability
		  to remotely delete data from mobile devices, to prohibit the alteration or
		  removal of mobile device identification numbers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cell Phone Theft Prevention Act of
			 2013.
		2.Mobile device
			 theft prevention
			(a)In
			 generalPart I of title III
			 of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding
			 at the end the following:
				
					343.Mobile device
				theft prevention
						(a)Provision of
				service on stolen device
							(1)ProhibitionA provider of commercial mobile service or
				commercial mobile data service may not provide service on a mobile device that
				has been reported to such provider as stolen—
								(A)by the person who holds the account with
				respect to such service; or
								(B)by another
				provider of commercial mobile service or commercial mobile data service, in
				accordance with paragraph (2).
								(2)Reporting by
				service providersA provider
				of commercial mobile service or commercial mobile data service to which a
				mobile device is reported stolen as described in paragraph (1)(A) shall inform
				all other providers of such service—
								(A)that such device
				has been reported stolen; and
								(B)of any information
				necessary for the identification of such device.
								(b)Remote deletion
				of dataA provider of
				commercial mobile service or commercial mobile data service on a mobile device
				shall make available to the person who holds the account with respect to such
				service the capability of deleting from such device, from a remote location,
				all information that was placed on such device after its manufacture.
						(c)Device
				standardsA person may not manufacture in the United States or
				import into the United States for sale or resale to the public a mobile device
				unless such device is—
							(1)equipped with a
				mobile device identification number; and
							(2)configured in such
				a manner that the provider of commercial mobile service or commercial mobile
				data service on the device is able to make available the remote deletion
				capability required by subsection (b).
							(d)Alteration or
				removal of mobile device identification number
							(1)ProhibitionIt shall be unlawful to—
								(A)knowingly remove,
				obliterate, tamper with, or alter a mobile device identification number;
				or
								(B)knowingly use,
				produce, traffic in, have control or custody of, or possess hardware or
				software, knowing it has been configured to engage in the conduct described in
				subparagraph (A).
								(2)PenaltyAny
				person who violates paragraph (1) shall be fined under title 18, United States
				Code, imprisoned not more than 5 years, or both.
							(e)DefinitionsIn
				this section:
							(1)Commercial
				mobile data serviceThe term commercial mobile data
				service has the meaning given such term in section 6001 of the Middle
				Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
							(2)Commercial
				mobile serviceThe term
				commercial mobile service has the meaning given such term in
				section 332.
							(3)Mobile
				deviceThe term mobile device means a personal
				electronic device on which commercial mobile service or commercial mobile data
				service is provided.
							(4)Mobile device
				identification numberThe
				term mobile device identification number means an international
				mobile equipment identity number, electronic serial number, or any other number
				or signal that identifies a specific mobile
				device.
							.
			(b)Report to
			 FCCNot later than 1 year after the date of the enactment of this
			 Act, each provider of commercial mobile service or commercial mobile data
			 service that provides such service on a mobile device shall submit to the
			 Federal Communications Commission a report on—
				(1)the efforts such provider is making in
			 order to be prepared to comply, not later than the effective date described in
			 subsection (c)(1), with the requirements of subsections (a) and (b) of section
			 343 of the Communications Act of 1934, as added by subsection (a) of this
			 section; and
				(2)the progress of
			 such provider toward being prepared to comply with such requirements by such
			 date.
				(c)Effective
			 date
				(1)In
			 generalSuch section 343
			 shall take effect on the date that is 2 years after the date of the enactment
			 of this Act.
				(2)Devices
			 previously manufactured or importedIn the case of a mobile
			 device that was manufactured in the United States (or imported into the United
			 States, if such device was manufactured outside the United States) before the
			 date that is 2 years after the date of the enactment of this Act, a provider of
			 commercial mobile service or commercial mobile data service shall only be
			 required to comply with subsections (a) and (b) of such section to the extent
			 technologically feasible.
				(d)DefinitionsIn this section, a term that is defined in
			 such section 343 shall have the meaning given such term in such section.
			
